DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Regarding the objections to the drawings and the specification, applicant’s deletion of claim 16 has obviated these objections.  Therefore, these objections are hereby withdrawn.
Regarding the double patenting rejections, applicant has failed to argue these rejections, therefore they are maintained. 
Regarding the 101 rejections of claims 5 and 20, applicant’s amendments have obviated this rejection and it is hereby withdrawn. 
Regarding the 112, 2nd rejection of claim 10, applicant’s amendments have obviated this rejection and it is hereby withdrawn. 
Regarding the prior art rejections, applicant’s arguments have been considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Van Straalen continues to be used in the new 103 rejection to teach a bed made of a light transmissive material with an array of visible lights mounted below the bed.  Applicant has not argued this specific position related to Van Straalen, therefore it is maintained; See new 103 rejection below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,808,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims. Specifically, all of the currently claimed subject matter is recited in the patented claims. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,744,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims. Specifically, all of the currently claimed subject matter is recited in the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1 and 17] The independent claims recite the limitation “a divider panel extending from the cover proximate the proximate the head end”.  At the very least this is grammatically confusing and seemingly makes no sense.  Furthermore, “the proximate” lacks antecedent basis.  Lastly, “the head end” creates indefiniteness issues, as both the base and the cover have been defined to include a head end, so it’s unclear which head end (the cover or the base) this limitation is referring to. 
The limitation “wherein when the cover is in the closed position, the human being's body is subjected to elevated temperatures and phototherapy in the first environment while the human being's head is substantially subjected to ambient temperatures in the second environment” is indefinite.  First it is noted that this is a contingent limitation (“when the cover is in the closed position”; MPEP 2111.04), which is not in and of itself indefinite, it is just worth pointing out the claim interpretation of such a limitation.  However, the recitation of “the human being’s body is subjected to… while the human being’s head is substantially subjected to…” is indefinite as it is seemingly claimed a product and a process of using the product in the same claim; MPEP 2173.05(p).  For example, does infringement only occur when the human being is actively subjected to phototherapy and elevated temperatures? Furthermore, it is unclear if/how this limitation serves to further limit the structure of the previously recited device, as it seemingly merely mentions an inherent effect/property/function/intended use of the divider panel, as well as the light sources.  Clearly, with visible and IR lights (inherently providing phototherapy and elevated temperatures, i.e. heat, respectively) located inside the compartment and a divider panel that separates the user’s head from this compartment (as already established in the previously recited claim elements), this limitation is seemingly already inherently met by the previously defined structure.  Therefore, it is unclear how this limitation serves to further limit the structure of the device. 
[Claim 6] The limitation “a third array of lights” is indefinite, as a third array of lights has already been recited in claim 1.  Therefore, it is unclear if this claim language refers to the previously recited third array (to further limit the previously recited third array) or if applicant intends for this to be a completely separate/different array of lights.  For examination purposes, this is considered a different/fourth array of lights. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 36
matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-12, 14, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,623,511 to Daffer in view of WO 2007/036002 or US 2010/0063487 to Van Straalen.
Regarding the Van Straalen references, it is noted that these two references contain the exact same subject matter.  The only difference is the WIPO was published 4/5/2007 (therefore qualifying under a 102a) while the PGPub has a 102(e) date of 9/29/2006.  Regarding the detailed explanation of the rejection (below), the examiner will refer only to the paragraphs of the US PGPub of Van Straalen.
[Claims 1 and 17] Daffer discloses a personal therapy compartment (Figs. 1-5) comprising:
a base (based unit 12) of size to receive a human patient being (abstract), the base having a foot end and a head end (40 and 26, respectively; Col 3, lines 3-38); 
a bed (bed 28) supported by the base (Col 3, lines 3-38); 
a cover (14) having a foot end and a head end, the cover hingedly attached to the base proximate the foot end (16; Col 3, lines 3-38), the cover configured to move between an open position (as seen in Figs. 2 and 5) providing access to the compartment and a closed position (as seen in Figs. 1, 3 and 4) once the human being is supported by the bed, the cover comprising: 
a divider panel (60, best seen in Fig. 4) extending from the cover proximate the proximate the head end, the divider panel configured to be positioned about a neck of the human being, the divider panel configured to substantially create a first environment within the compartment for the human being's body and a second environment for the human being's head (Col 3, lines 55-61); and 
a second array of lights (110, 112, 113, 114, 115 and 117; best seen in Figs. 2 and 5; “an array of six colors (a rainbow)”) mounted to the cover, the second array of lights configured to emit visible light (red, orange, yellow, blue, indigo and/or violet; Col 5, lines 4-8) onto the body of the human being with the human being supported on the bed; and 
a third array of lights (infrared heat bulbs 148, Fig. 2; This is interpreted as an array/plurality of lights, as “bulbs” clearly refers to more than one light/lamp) configured to emit infrared light to heat the compartment (Col 6, lines 12-13), the third array of lights supported by the base or the cover (as seen in Fig. 2, element 148 is supported on the cover); 
wherein when the cover is in the closed position, the human being's body is subjected to elevated temperatures and phototherapy in the first environment while the human being's head is substantially subjected to ambient temperatures in the second environment (as explained in the 112, 2nd rejection, this is considered an inherent function/effect/intended use of the divider panel, as well as the visible and IR light sources)
a control panel (control panel 60, Fig. 4, including switches 111A-D in Fig 6D and switches 148A in Fig. 6C) for controlling at least the wavelength, intensity and pulsation of the light of the first and second array of lights and at least a duration of time of emitted infrared light from the third array of lights (See Col 5, lines 9-19 and Col 6, lines 47-67; Switches 148A control the on/off time, i.e. duration, of the IR light.  Furthermore, the switches 111A-D control which color or colors are emitted, i.e. wavelength(s) emitted, and the intensity by turning them on/off)
Daffer fails to explicitly teach, a bed being made of a light transmissive material and a first array of lights mounted below the bed, the first array of light configured to emit visible light onto a body of the human being with the human being supported on the bed.  In the same field of endeavor, Van Straalen discloses a personal therapy compartment (13, best seen in Figs. 2-3) having a base (bottom portion 44) of size to receive a human patient (12), a bed (bed 15 which defines a supporting surface 47) in the base (Par 0046) said bed being made of a light transmissive material (“The bed 15 is transparent to the light used for treatment purposes” Par 0037), and a first array of lights (arrays 16 or light emitting diodes 17; each lower cross-member 22 support the lower arrays 16; Pars 0040-43; Fig. 4-6) mounted below the bed, the first array of lights configured to emit visible light onto a body of the human being with the human being supported on the bed (Figs 2-3; Abstract; Pars 0036, 0038-0040 and 0057).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Daffer to include a bed made of a light transmissive material and an array of visible lights located below the bed, as taught by Van Straalen, in order to provide visible light therapy to the entire body in a single treatment session (Par 0038 of Van Straalen). 
[Claims 2-3 and 18] Daffer is discussed above, but fails to explicitly disclose the type of light sources used.  However, Van Straalen makes it clear that it is known in to use light emitting diodes for similar light therapy compartment devices (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Daffer to use LEDs for the light sources (110, 112, 113, 114, 115 and 117), as a simple substitution of one known element (unspecified bulb) for another (LEDs) to obtain predictable results.
[Claims 4 and 19] Each of the lower cross-members (22) taught by Van Straalen that support a single array (16/17) are considered a panel.  Fig. 2 shows 7 spaced apart panels, i.e. a plurality of panels below selected sections of the light transmissive bed.  Furthermore, Van Straalen discloses a controller that “may be pre-programmed with therapeutic light emitting diodes initiating sequences” (Par 0056)
Furthermore, the examiner contends that the array of LEDs taught by Van Straalen are structurally equivalent to applicant’s LEDs and are therefore capable of being controlled in the claimed manner, if so desired.  It is noted that the claims do not tie this function to a controller configured to control the lights in the claimed manner, only lights that are capable of being controlled. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
[Claims 5 and 20] The examiner contends that the light sources (110, 112, 113, 114, 115 and 117) emit visible light over a substantial portion of a body, but if applicant disagrees then the examiner contends that this is an obvious modification in view of Van Straalen.  Specifically, it would be obvious to modify Daffer to include additional colored lights at various locations along the cover (similar to the configuration taught by Van Straalen) as a mere duplication of parts and as a known way to provide phototherapy to a user’s whole body. 
[Claim 9] The examiner contends that any/all light bulbs/sources are configured to pulse.  Applicant has not claimed any sort of controller that provides the pulsing, therefore any light source is inherently capable of pulsing if operatively connected to a controller that provides pulsing.  If applicant disagrees, see Dantus below. 
[Claim 10] Both Daffer and Van Strallen discloses light source that are located directly above the patient while the patient is lying on a bed (exactly like applicant’s configuration/location of light sources); this is considered an engagement angle of 0 to 90 degrees.  Also, this is seemingly intended use, based on the positioning of the patient and the open/close angle of the hinged cover. Therefore, the examiner contends that at the very least, the combination of Daffer and Van Strallen is capable of meeting the claimed engagement angle
[Claim 11] Daffer discloses colors of red, orange, yellow, green, blue, indigo and/or violet (all of which fall within the claimed range of 400 nm to 800 nm, i.e. visible light).  Similarly, Van Strallen discloses  “It is understood that the low to high range wavelengths of visible light are in the order of 400-750 nm” (Par 0057)
[Claim 12] Daffer discloses infrared light, but fails to disclose a specific a wavelength.  This is considered nothing more than a routine optimization; MPEP 2144.05.  Therefore, it would have been obvious to try/choose any infrared wavelength, including wavelengths in the range of 800 nm to 2000 nm, as an obvious determination of optimum or workable ranges for the IR light.  If applicant disagrees, see Dantus below. 
[Claim 14] Van Straalen discloses that the light sources are mounted to the compartment (13) indirectly via carriage 27 and cross-members 22 (Figs. 2 and 3). 
[Claim 15] The examiner interprets the arrays shown in Fig. 4 and 5 as having a polygonal perimeter. 
Claims 7-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daffer and Van Straalen as applied to claim 1 above, and further in view of WO 2006/108093 to Dantus.
For citations purposes, the examiner will refer to paragraphs in US 2009/0216299 (which is merely a 371 app of the WIPO cited in the rejection heading).
[Claims 7-8]  Daffer and Van Straalen are discussed above, with Van Straalen specifically mentioning low level light therapy in the background section (Par 0003), but both fail to teach a specific intensity.  However, in the same field of endeavor, specifically a light therapy compartment, Dantus discloses a low level laser therapy system with light source that emit light at an intensity of 200 mW (Par 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light sources taught by Daffer and Van Straalen to emit light at an intensity of 200 mW, as taught by Dantus, as this is considered a desired/effective intensity for providing light therapy to a person lying down in a light therapy compartment. 
[Claim 9] Dantus discloses that the lights are pulsed (Par 0029).  It would have been obvious to one of ordinary skill at the time of the invention to modify the light sources taught by Daffer and Van Straalen to be pulsed light sources, as taught by Dantus, as a commonly known and used type of light source to provide light therapy.  Furthermore, it is emphasized that there are only two options for light sources, e.g. pulsed or continuous, therefore it would have been obvious to try either.
[Claim 12] Dantus discloses the use of infrared light, specifically in the range of 600 to 1100 nm (Par 0023). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the light sources of Daffer and Van Straalen to additionally include infrared wavelengths, as taught by Dantus, as these wavelengths are especially effective in treating specific conditions, including promoting cosmetic rejuvenation and healing (Par 0003 of Dantus).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daffer and Van Straalen as applied to claim 1 above, and further in view of US 5,683,437 to Doty.
Daffer and Van Straalen are discussed above, but fail to explicitly teach that array of lights (95) are mounted to the bed (92).  First, it is emphasized that whether the lights are mounted to the compartment below the bed or to the bed itself is seemingly trivial and could be considered a mere rearrangement of parts, as long as the lights are located below the bed; MPEP 2144.04.  Specifically, applicant has provided no criticality or unexpected result to either of these claimed locations for the light sources. To further support this position, Doty discloses a similar device, where the UV light sources (60a-t) are mounted to the bed (30).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Daffer and Van Straalen, such that the lights were mounted to the bed, instead of the compartment, as this is a known configuration for light therapy compartments. 



Potentially Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, applicant would have to overcome the 112, 2nd rejections; any amendments would require further search and consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792